On Petition for a Eehearing.
Coffey, J.
An earnest petition, supported by an able brief, has been filed in this cause praying for a rehearing.
In view of the importance of the case, and of the numerous questions involved in it, we have again gone carefully over the voluminous record in the cause, and find no reason for changing our opinion upon any of the questions decided in the original opinion.
It is claimed, however, that there are some questions involved in the case which were not decided in the opinion heretofore handed down. It is earnestly argued that there is a total failure of evidence to establish the charge of undue influence. We did not, when considering the case originally, nor do we now, deem it necessary to pass upon that question in determining whether or not the evidence supports the verdict. The complaint charges both mental incapacity and undue influence. The evidence tends to support the charge of mental incapacity, and as the verdict is general it will withstand an attack upon the ground that it is not supported by the evidence.
It is claimed also that the third instruction given by .the court, at the request of the appellees, is erroneous and must have misled the jury. This instruction, as it comes to us, is somewhat obscure, but we can not place upon it the construction claimed by the appellants. There is evidently the ' *226omission of some word or words, either in drafting the instruction or in making a copy of it. Without supplying such words the instruction is wholly without meaning. Supplying the words necessary to give the instruction any intelligent meaning, we understand it to inform the jury that, as a general rule, the symptoms of insanity are, in a degree, incapable of description, but are sometimes quite obvious. They may exist in such a subtle form as to elude the observation of the most experienced physician. Whether this be so, as also the belief in the existence of mere illusion or hallucinations, the creatures purely of the imagination, such as no sane man could believe in, are questions of fact, as well as the proper inference arising upon them, for the jury; and they may furnish unequivocal evidence of insanity. If they do, and enter into the execution of a will, it may be avoided for partial insanity of the testator. Even after supplying the words necessary to give this instruction meaning, it can not be said that it is free from criticism ; but however this : may be, the instruction attempts to announce a merely abstract principle of law, and when construed with the other instructions in the cause, there is no reasonable ground for the belief that it misled the jury.
At the proper time the appellants asked the court to give to the jury the following instruction : “ The court instructs, the jury that there is no evidence in this case conducing to' show that the will in contest was procured by undue influence, and upon that issue they should find for the defendants.”'
In cases where the evidence for the plaintiff is of such a character as that, taking it as true, and giving to it all the inferences, that may be legally drawn therefrom, it would not support a verdict in his favor, the court may direct the jury to return a verdict for the defendant. McClaren v. Indianapolis, etc., R. R. Co., 83 Ind. 319; Koerner v. State, 98. Ind. 7.
But in this case it can not be said that there is no evidence,, *227either direct or circumstantial, tending to prove undue influence. There is some evidence tending in that direction, but whether it is sufficient to sustain a verdict upon the charge of undue influence we'are not called upon in this connection to decide. The instruction under consideration required the court to tell the jury that there was no evidence conducing to prove undue influence. We think the court did right; in refusing to say to the jury that there was no evidence tending to prove undue influence. Had the court been asked to instruct the jury that there was not sufficient evidence in the cause to prove the charge of undue influence, we would feel called upon to decide the question thus presented, but as no such instruction was asked the question does not arise.
A number of interrogatories was submitted to the jury by the appellants and answered. It is not claimed that the answers to these interrogatories are in conflict with the general verdict, but it is contended by the appellants that the answers to the interrogatories are not supported by the evidence. It is contended that such an open disregard of the evidence, in particular and material things, as is exhibited in this case, inexorably undermines the general verdict, and requires that it should be set aside as an unsupportéd verdict.
The object sought to be attained in putting interrogatories to the jury is to elicit from them special answers to questions of fact involved in the case, necessary to a correct application of the law to the facts in the case under investigation. For this.reason, if the jury return answers to special interrogatories which disclose facts inconsistent with the general verdict, such answers will control the general verdict, and the court will render judgment according to the special facts found, notwithstanding such general verdict. If the jury should return a general verdict for one of the parties, and should answer interrogatories disclosing facts inconsistent with the verdict, it would then be necessary to inquire whether such answers were, or were not, supported by the *228evidence. If it found that they were not supported by the evidence, as the court could not ignore such answers, it would undoubtedly be its duty to grant a new trial, as the ends of justice could be reached in no other way. Murray v. Phillips, 59 Ind. 56 ; Ohio, etc., R. W. Co. v. Selby, 47 Ind. 471. But we have no such case here. The answers to special interrogatories are consistent Avith the general verdict of the jury. The motion is for a new trial, assigning as a reason that the verdict of the jury is not supported by the evidence. In such case the attention of the court is not called to the interrogatories and the answers thereto, but it is directed to the evidence in the cause. It is the duty of the court to examine the evidence, and if it supports the general verdict, the motion should be overruled, without any regard to the manner in which the answers to interrogatories are made.
In the case of Ohio, etc., R. W. Co. v. Selby, supra, the appellant moved for a new trial on the ground that the answers to ■ interrogatories were not supported by the evidence, and this court said : “ If the general and special verdicts are consistent with each other, then both should stand. If they are inconsistent, and the special verdict is not supported by the evidence, the appellee, and not the appellant, had the right to complain. * * * The general verdict includes all that is- in the special finding.”
In a case like this, where there is nothing in the record to indicate that the jury did not base its verdict upon the charge which the evidence tends to support, we think it wholly immaterial whether the answers to interrogatories addressed to another branch of th.e case are supported by the evidence' or not supported. If the general verdict is supported by the evidence, in such case, the motion for a new trial, assigning for reason that the verdict is not so supported, should be overruled.-
After a' second examination of the record in this cause, and a careful -consideration of all the- questions involved, we feel *229warranted in re-affirming that there is no error in the record for which the judgment of the circuit court should be reversed.
Filed Nov. 5, 1889.
Petition for a rehearing overruled.